In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________
No. 20-2285
BUKOLA LOMI OMOWOLE,
                                                        Petitioner,
                               v.

MERRICK B. GARLAND,
Attorney General of the United States,
                                                       Respondent.

                          ____________

                    Petition for Review of an Order
                of the Board of Immigration Appeals.
                           No. A055-580-956
                          ____________

    ARGUED FEBRUARY 10, 2021 — DECIDED JULY 29, 2021
                ____________________

   Before MANION, KANNE, and ROVNER, Circuit Judges.
    ROVNER, Circuit Judge. Bukola Lomi Omowole seeks re-
view of an order of the Board of Immigration Appeals sus-
taining the findings of two immigration judges that she is
both removable from the United States for having procured
an entry visa by fraud and not entitled to asylum or withhold-
ing of removal. Because the decision of the Board rests on the
2                                                  No. 20-2285

immigration judges’ adverse findings as to Omowole’s credi-
bility and that of her ex-husband, and those findings are sup-
ported by substantial evidence, we deny the petition for re-
view.
                                 I.
    Omowole, a native and citizen of Nigeria, married her first
husband, Ayebamileru Festus Omowole (“Festus”), in Janu-
ary 2007. Festus had won a diversity lottery visa for admis-
sion to the United States in 2006, and Omowole, as his spouse,
was eligible for a derivative visa. But by the time the two of
them emigrated (separately) to this country in the second half
of 2007 they were, by their own account, estranged as a result
of Festus’s disclosure that he had fathered a child with an-
other woman before he married Omowole. Upon arrival in
the United States, Omowole settled in Indiana and Festus in
California. The two never cohabited in this country as hus-
band and wife. Omowole would later testify that she spoke
with her husband on the phone regularly and that she visited
him in California for a month. Ultimately, however, they were
unable to reconcile, and in 2011, they divorced.
    Festus subsequently married the mother of his child.
When he then attempted to become a naturalized citizen of
the U.S., and at the same time sought lawful permanent resi-
dent status for his new wife and his child, the U.S. Citizenship
and Immigration Service (“USCIS”) began to investigate
whether his marriage to Omowole had been a sham entered
into for the purpose of facilitating her entry into the United
States. USCIS officer Nai Saelee, of the Fraud Detection and
National Security Unit, interviewed Festus in 2013, challeng-
ing him persistently as to whether the marriage to Omowole
was genuine. Festus ultimately admitted that it was not and
No. 20-2285                                                               3

executed an affidavit to that effect. 1 Saelee subsequently pre-
pared a statement of findings summarizing the interview,
Festus’s admission, and the affidavit. Based on those findings,
the USCIS concluded that the marriage was a sham and that
Omowole had procured her entry visa by fraud. Festus and
Omowole were both placed in removal proceedings. 2
   Judge Vinikoor conducted an evidentiary hearing on
Omowole’s removal at which Omowole, Festus, Omowole’s
brother, and officer Salee testified.
    Omowole recounted the circumstances of her marriage
and her emigration to the United States: She met Festus in her
hometown in Ile-Oluji, Nigeria in February of 2006. They ex-
changed phone numbers and dated telephonically in the en-
suing months because he lived two and half hours away in
Lagos. After three months, they became engaged, and they
were married before a judge in January 2007, eleven months
after they first met. Their mothers attended the wedding
along with other family members. The couple consummated
the marriage, and Omowole relocated to Lagos to live with
Festus in his apartment there. She did not learn of Festus’s
plan to relocate to the United States, or her own eligibility for
a visa as his wife, until after the marriage. She also did not

1 After reviewing an unofficial transcript of the interview (submitted by
Omowole and admitted into evidence) and hearing testimony concerning
what transpired during the interview, the immigration judge observed,
“[A]pparently the officer kept on saying he wasn’t going to take, he didn’t
believe [Festus] when he said it wasn’t a sham marriage. And he kept
pressing, … [Festus]. He kept pressing and pressing. Tell me the truth. Tell
me, you know, and then eventually there was an admission. …” A.R. 327.
2 Although the government has continued to pursue Omowole’s removal,

we are advised that Festus is no longer in removal proceedings.
4                                                 No. 20-2285

know, until about a month after the wedding, that Festus had
fathered a child with another woman. By the time they re-
ceived their visas for entry into the United States, Omowole
had surmised that Festus was still in a relationship with the
mother of his child. The two quarreled and the marriage fal-
tered. They traveled separately to the United States and lived
apart on arrival: Omowole settled in Indianapolis with her
brother and Festus shared an apartment with a friend in Sac-
ramento, where members of his family lived. According to
Omowole, she visited Festus for a month in California, but
they did not get along. She returned to Indiana and did not
see him again over the course of the next three years, although
she said they spoke by phone regularly. Ultimately, in 2011,
they divorced.
   Omowole acknowledged that her brother had sent Festus
and her some money on two occasions—first when they were
planning their wedding, and then again after they received
their visas and were relocating to the United States—but she
denied having offered Festus any money in exchange for her
derivative visa.
    Omowole’s brother, Kehinde Akindele, testified that he
emigrated to the U.S. from Nigeria in 2010, several years after
his sister did. (He too won a lottery for a diversity visa.)
Akindele was aware of the circumstances of Omowole’s mar-
riage to Festus and believed the marriage to be genuine. He
had met Festus in September 2006 when Festus was dating his
sister, and the two became friends and socialized. Omowole
and Festus were married in court, and Akindele was among
the family members who attended the wedding. According to
Akindele, Omowole and Festus lived together for eight
months in Lagos. He confirmed, however, that the couple
No. 20-2285                                                             5

never lived together in the United States, explaining that they
had had a falling out once Omowole learned about Festus’s
child. Omowole told him that she did visit Festus in Califor-
nia on one occasion.
    Officer Saelee gave testimony concerning the USCIS inves-
tigation into the marriage and Festus’s admission that the
marriage was a sham. The marriage was flagged for inquiry
based on the issuance of their entry visas and their emigration
to the United States shortly after they were married, coupled
with the fact that they never lived together in this country.
Adding to the suspicion were the immediate relative petitions
that Festus subsequently filed on behalf of his son and the
child’s mother: Festus had not disclosed the existence of his
child during his initial immigrant visa interview in 2007.
When Saelee interviewed Festus in February 2013, Festus ini-
tially denied that his marriage to Omowole was a sham, but
he ultimately confessed that he entered into the marriage for
the purpose of facilitating her entry into the United States. He
told Saelee that after he won the lottery for a diversity visa, he
was approached several times at work by two men who pro-
posed that, in exchange for reimbursement of his visa fees, he
marry someone who would then accompany him to the
United States. Festus acknowledged that he was compensated
for his visa fees. At the conclusion of the interview, he com-
pleted a form affidavit attesting to the sham nature of the mar-
riage. 3 Saelee denied having made any promises or threats to
Festus.


3 The affidavit comprised a pre-printed form on which Festus answered
various questions in his own hand. Festus indicated that (1) he entered
into the marriage with Omowole just so that she could obtain a green card;
6                                                            No. 20-2285

    Finally, Festus, in his testimony, disavowed the signed af-
fidavit he had completed attesting to the fraudulent nature of
his marriage to Omowole, averring that he was browbeaten
into making the statement by Saelee. Festus testified that he
told Saelee half a dozen times that he did not marry Omowole
for money, but Saelee promised him that he would arrange
citizenship for Festus and permanent resident status for his
new wife and child if Festus admitted that his marriage to
Omowole had been a sham and threatened Festus with arrest
and revocation of his green card if he did not make that ad-
mission. “I was pushed to the wall,” Festus testified. A.R. 293.
        [W]hatever the truth I told them, they don’t
        want to listen. They don’t want to hear that.
        [Saelee] promised me if I do what he want to
        hear, he is going to do what I want for me. So
        I … tell him the, what he want to hear.
A.R. 266–67. Thus, according to Festus, he made up the story
about men approaching him with offers of money in exchange
for marrying Omowole because that is what Saelee wanted to
hear; the officer also told Festus what to say in his written
statement.
   Festus recalled that after he first met Omowole in 2006 and
until their marriage in 2007, the two had spoken by phone fre-
quently and visited one another on the weekends. He


(2) they never lived together as husband and wife; (3) they did not con-
summate the marriage; (4) his visa fees of $1200 were paid for in return
for marrying Omowole; (5) two men had approached him on multiple oc-
casions after he won the lottery for a diversity visa to ask him if he would
marry Omowole, and on the third occasion, he agreed; and (6) he did not
know why he married Omowole. A.R. 486-87.
No. 20-2285                                                    7

believed he had already won the diversity lottery and submit-
ted his application for a visa by the time he proposed mar-
riage to Omowole, but he did not tell her about it at that time.
Once they were married, they lived together in Nigeria as
husband and wife for a period of eight months. Festus denied
that Omowole’s family had paid him any money or provided
financial support to the couple.
    Festus said he did not learn until shortly before he left Ni-
geria for the United States in 2007 that he had previously fa-
thered a child with another woman; he also denied continu-
ing his relationship with the child’s mother while he was mar-
ried to Omowole. When he told Omowole about the child, the
marriage deteriorated, and they traveled to the United States
separately.
    Festus acknowledged that he and Omowole never lived
together in the U.S. nor did they visit one another, although
they spoke by phone daily. He did buy a plane ticket so that
Omowole could visit him in Sacramento, but by his account,
the ticket was canceled and she never made the trip. Their di-
vorce became final in 2011. Festus married his second wife af-
ter that, although he could not recall the date.
    After considering the evidence, Judge Vinikoor found that
Omowole’s marriage was a sham and that she had procured
her derivative diversity visa by fraud, rendering her remova-
ble from the U.S. The IJ in the first instance found the testi-
mony of Saelee and his statement of findings as to the sham
nature of the marriage to be credible and accorded them “sub-
stantial weight.” A.R. 517. At the same time, the IJ granted
only “limited weight” to the testimony of Omowole and Fes-
tus, which he found to be less credible. A.R. 518. In support of
this adverse credibility assessment, the judge noted that (1)
8                                                          No. 20-2285

there were several conflicts between their testimonies and
Festus’s prior statements as to whether Omowole had visited
Festus in California (and, if so, for how long), 4 whether
Omowole or her family had given Festus any money, whether
the pair had consummated their marriage, and whether they
were married before or after Festus had won a diversity visa;
(2) their accounts were vague as to their first meeting, their
dating history and engagement, and exactly when Festus won
the visa lottery; (3) although Omowole’s brother had con-
firmed that she and Festus had lived together in Lagos after
they married, Omowole herself had offered scant detail con-
cerning her cohabitation with Festus in Nigeria nor had she
submitted any documentary evidence of their cohabitation;
(4) it was unclear, given the inconsistencies in their testimo-
nies, whether Omowole and Festus had made an effort to
maintain and patch up their relationship once they were liv-
ing in the United States 5 and which of them initiated the di-
vorce; and (5) there was no documentary evidence tending to
corroborate their testimony that the marriage was genuine.
    Particularly in view of Festus’s affidavit confessing that
the marriage was a sham and Saelee’s credible testimony as
to the circumstances of that statement, Judge Vinikoor found
the evidence on the whole to be clear and convincing that
Omowole had entered into the marriage for the purpose of

4 In the interview with Saelee, Festus said that Omowole had visited him
in California for six months (A.R. 398), but then in his testimony before
Judge Vinikoor, Festus denied that Omowole had visited him at all (A.R.
270); for her part, Omowole testified that she had visited Festus but that
the visit lasted only one month (A.R. 145).
5Both testified, however, that they had stayed in touch by telephone,
which Festus explained as an ongoing effort to resolve their differences.
No. 20-2285                                                            9

obtaining immigration benefits. (The judge rejected Festus’s
assertion that he was coerced into making statements against
his interest during the interview with Saelee.) Judge Vinikoor
noted that the couple had never lived together in the United
States; Festus admitted to Saelee that he had engaged in mar-
riage fraud; there was little to no evidence confirming the da-
ting relationship and marriage ceremony; Festus had main-
tained a relationship with another woman to whom he was
now married; there was insufficient evidence that the couple
had in fact lived together in Lagos; and there was insufficient
evidence—such as joint tax returns, wedding pictures or other
photographs of the couple, or bank statements—to rebut the
government’s “overwhelming evidence” that the marriage
was a sham. A.R. 521. The judge therefore concluded that De-
partment of Homeland Security (“DHS”) had adequately es-
tablished Omowole’s removability.
    Having been found removable, Omowole then petitioned
for asylum, withholding of removal, and relief under the Con-
vention Against Torture. Like Festus, Omowole had remar-
ried in 2011 following their divorce: she had wedded Victor
Aknxootu, a prosperous Nigerian farmer from her agrarian
hometown. Omowole testified that her family had forced her
into the marriage, and that Aknxootu had given her family
livestock, food, clothing, and money (to pay her now-de-
ceased mother’s medical bills) as a “bride price.” 6 They had a
traditional wedding in December 2011 attended by some 200
to 300 people (including Omowole’s sister, who still lived in
Nigeria). Aknxootu had two other wives and four children.

6 Aknxootu had also been lending financial support to the family prior to
the marriage. Omowole’s mother had suffered a debilitating stroke in 2003
and apparently incurred substantial medical bills.
10                                                  No. 20-2285

After the wedding, she stayed with Aknxootu for two
months, sharing his three-bedroom home with his other
wives and their children. She then left Nigeria for the United
States, where she stayed for some eight months before return-
ing to her husband in Nigeria in late 2012. She testified that
Aknxootu and his other wives beat her on a daily basis and
that Aknxootu demanded that she return the $15,000 to
$16,000 he had spent on gifts to her family in exchange for a
divorce. In 2013, having spent just two months in Nigeria, she
left again for the United States, only to find herself placed in
removal proceedings the following year based on the allega-
tion that her marriage to Festus had been a sham.
    In seeking relief from removal, Omowole alleged that if
she were removed to Nigeria, she would face violence at the
hands of her second husband and his other wives, because as
a Nigerian woman whose family was paid money by her hus-
band to marry her, she is regarded as his property. In her es-
timation, the abuse would resume upon her return to Nigeria
and might one day result in her death. Omowole testified that
divorcing Aknxootu was not an option because of her family’s
culture. Even if it were, she would have to repay Aknxootu
and do so all at once—she and her brothers had explored the
possibility of repaying him on an installment plan, but Ak-
nxootu had vetoed that idea. Reporting the violence she had
experienced to the police was also not an option (she had
tried), because Aknxootu was rich and the police regarded
spousal abuse as a private family matter. Finally, there was
nowhere else in Nigeria for her to live: her parents were dead,
and her sister (the only sibling still living in Nigeria) had her
own family and only limited resources.
No. 20-2285                                                  11

    Following Judge Vinikoor’s retirement, Judge Elizabeth
Lang conducted a hearing on Omowole’s claims for relief but
ruled against her. Omowole was the sole witness in the sec-
ond proceeding, and the judge found that she was not suffi-
ciently credible for her testimony alone to establish her eligi-
bility for relief from removal. The judge noted that parts of
Omowole’s story were vague and/or inconsistent with the
documentary record. She had supplied only limited details
concerning her marriage to Aknxootu and the abuse she had
suffered. The date she gave for her second marriage was in-
consistent with the testimony she had given during the re-
moval hearing in 2013. Moreover, the statement she had given
in support of her application for asylum had not mentioned
any abuse. Because Omowole was not sufficiently credible
and persuasive on her own, the judge invoked her authority
under the REAL ID Act to require Omowole to present evi-
dence corroborating the circumstances of her second mar-
riage. See 8 U.S.C. § 1158 (b)(1)(B)(iii). Omowole provided no
such evidence: She produced no marriage certificate (which
Omowole attributes to the fact that it was a traditional wed-
ding), and neither did she present statements or letters from
any of the 200 to 300 guests she said had attended her wed-
ding to back up her account of her marriage to Aknxootu.
Likewise, she had not supplied any statements or letters from
family members who would have been aware of the family’s
financial arrangements with him. Nor did she articulate why
it would have been unreasonable for her to pursue and pre-
sent such corroborative evidence. For these reasons, the judge
concluded that Omowole had not presented a credible case in
support of relief from removal. The court went on to con-
clude, alternatively, that the circumstances as described by
12                                                 No. 20-2285

Omowole did not warrant a grant of asylum, withholding of
removal, or relief under the Convention Against Torture.
    Omowole appealed the adverse findings of both immigra-
tion judges to the Board of Immigration Appeals (the “Board”
or “BIA”), which dismissed her appeal in a decision issued in
June 2020. The Board agreed that the DHS had met its burden
to prove by clear and convincing evidence that Omowole had
procured her entry visa by fraud or misrepresentation (her
sham marriage to Festus), rendering her inadmissible at the
time of her entry into the United States and thus removable.
See 8 U.S.C. § 1227(a)(1)(A). The Board was not persuaded
that Judge Vinikoor had placed too much weight on Festus’s
statements to the fraud detection officer (Saelee) or on the of-
ficer’s testimony, which formed the heart of the government’s
case for removability. Nor did the Board find any clear error
in the judge’s credibility assessments. In the Board’s view, the
judge had given appropriate weight to the testimonial and
documentary evidence in concluding that the DHS had met
its burden of proof. The Board therefore affirmed Judge Vini-
koor’s finding as to removability. As to Omowole’s requests
for relief from removal, the Board noted inter alia that Judge
Lang’s adverse credibility finding was supported by incon-
sistencies and omissions in the evidence. There was also a lack
of corroborating evidence to support Omowole’s allegations
as to her second marriage, and the judge had explained why
it was reasonable to expect that Omowole ought to be able to
produce corroboration. Omowole had thus failed to establish
her eligibility for relief from removal. Because the judge’s ad-
verse credibility assessment alone was sufficient to support
the denial of relief, the Board did not reach the judge’s alter-
native grounds for denying asylum or withholding of re-
moval.
No. 20-2285                                                    13

                                 II.
    In her petition for review, Omowole challenges both the
determination that she is removable from the United States
for having procured her entry visa by fraud and the decision
denying her asylum or withholding of removal. 7 Both deter-
minations rest in the first instance on the immigration judges’
adverse credibility findings. The Board, of course, sustained
those findings in its decision. So it is that Omowole’s appeal
focuses primarily on the propriety of the immigration judges’
credibility determinations. As the Board adopted and elabo-
rated on the judges’ findings, we review the decisions of the
immigration judges as supplemented by the Board. E.g., Guz-
man-Garcia v. Garland, 996 F.3d 480, 483 (7th Cir. 2021) (quot-
ing Bathula v. Holder, 723 F.3d 889, 897 (7th Cir. 2013)). We will
sustain an immigration judge’s credibility determination so
long as it is supported by substantial evidence. E.g., Cojocari
v. Sessions, 863 F.3d 616, 621 (7th Cir. 2017) (quoting Krish-
napillai v. Holder, 563 F.3d 606, 609, 615 (7th Cir. 2009)). The
judge must give specific and cogent reasons for her decision
to credit one witness over another. Id. In finding a witness in-
credible, she must also take care to distinguish between ma-
terial lies on the one hand and innocent mistakes and plausi-
ble gaps in memory on the other. Id. (citing Kadia v. Gonzales,
501 F.3d 817, 821 (7th Cir. 2007)).
A. Removability based on sham marriage
   As noted, the government’s theory of removability is that
Omowole obtained her derivative diversity visa by fraud by
entering into a sham marriage with Festus. In assessing the

7Omowole does not challenge the adverse decision as to her appli-
cation for relief under the Convention Against Torture.
14                                                   No. 20-2285

legitimacy of the marriage for immigration purposes, the cen-
tral question is whether the couple intended to establish a life
together at the time they were married. Surganova v. Holder,
612 F.3d 901, 904 (7th Cir. 2010); Matter of Soriano, 19 I. & N.
Dec. 764, 765 (B.I.A. 1988). The IJ and the Board found that
DHS had established that Omowole and Festus did not have
this intent at the time of their marriage—i.e., that the marriage
was not a bona fide union—by clear and convincing evidence.
The issue for this court is whether that determination has the
support of reasonable, substantial, and probative evidence on
the record taken as a whole. E.g., Guzman-Garcia, 996 F.3d at
484. As we have noted, Judge Vinikoor’s findings against
Omowole on this point turn largely on credibility assess-
ments. In particular, the judge chose to credit and give sub-
stantial weight to Festus’s affidavit confessing the sham na-
ture of his marriage to Omowole and the USCIS fraud detec-
tion officer’s testimony about Festus’s confession, and to give
only limited weight to Omowole’s testimony along with her
ex-husband Festus’s testimony recanting the substance of his
affidavit.
    It goes without saying that this court’s review of the im-
migration judge’s credibility determinations is highly defer-
ential. E.g., Alvarenga-Flores v. Sessions, 901 F.3d 922, 925 (7th
Cir. 2018) (citing Song Wang v. Keisler, 505 F.3d 615, 620–21
(7th Cir. 2007)). Only in extraordinary circumstances will we
disturb the judge’s assessment. Krishnapillai, 563 F.3d at 617;
Song Wang, 505 F.3d at 620–21.
    We see no basis to disturb Judge Vinikoor’s credibility as-
sessments here. In terms of crediting the fraud detection of-
ficer and Festus’s affidavit admitting fraud, Judge Vinikoor
considered and rejected the notion that officer Saelee had
No. 20-2285                                                         15

coerced Festus into admitting that his marriage to Omowole
was a fraud. And although Omowole faults the Board for not
addressing this point, we view the Board’s decision to affirm
the judge’s credibility assessments as implicitly, and neces-
sarily, sustaining Judge Vinikoor’s finding that Festus’s state-
ments against interest as to the marriage were not coerced.
    Of course, Festus recanted his affidavit at the removal
hearing, but recantations generally are viewed with healthy
skepticism, Arnold v. Dittman, 901 F.3d 830, 839 (7th Cir. 2018);
United States v. Ogle, 425 F.3d 471, 478 (7th Cir. 2005), and the
judge appropriately cited various inconsistencies between the
testimonies of Festus and Omowole and the other record evi-
dence as grounds for discrediting their account at the hearing.
See Alvarenga-Flores, 901 F.3d at 925–26 (noting that in cases
governed by the REAL ID Act, the judge may base her credi-
bility finding on any inconsistency, whether it goes to the
heart of the immigrant’s claim or not); Krishnapillai, 563 F.3d
at 616–17 (same); 8 U.S.C. § 1229a(c)(4)(C). These inconsisten-
cies included whether they had consummated their mar-
riage, 8 whether Omowole’s family had paid Festus any
money (and if so, how much), and whether Omowole and
Festus had visited one another after they arrived in the U.S.
These were reasonable grounds on which to deem Omowole
and her ex-husband incredible. One would expect the couple
to be able to recall and make consistent statements as to such
matters, which had a substantial bearing on whether their
marriage was or was not a sham. The IJ was not simply

8Omowole’s counsel has suggested that Festus was confused about the
meaning of consummation. However, the record reflects that both officer
Saelee and Judge Vinikoor specifically asked Festus whether he had en-
gaged in sexual relations with Omowole. A.R. 192, 269, 423, 450, 490.
16                                                  No. 20-2285

nitpicking about minor discrepancies as to dates, as Omowole
suggests. See Krishnapillai, 563 F.3d at 617 (noting that the im-
migration judge must distinguish between material and im-
material consistencies) (citing Kadia, 501 F.3d at 822). There
was also a lack of any documentary evidence (such as finan-
cial records) confirming that they had actually lived together
in Nigeria before emigrating. Despite the passage of time, it
was not unreasonable for the immigration judge and the
Board to think that some evidence of this kind might be avail-
able to Omowole. See § 1229a(c)(4)(B).
B. Application for asylum and other relief
    Judge Lang rejected Omowole’s request for relief from re-
moval, which was premised on Omowole’s allegation that, as
a Nigerian woman whose family was paid a “bride price” by
her second husband, she is regarded as her husband’s prop-
erty and will face continued persecution and abuse from her
husband and his family should she be removed to Nigeria, as
she lacks the resources to repay her husband for the gifts he
made to her family. Omowole’s case for relief was premised
exclusively on her own testimony, and, again, Judge Lang de-
termined that Omowole was not sufficiently credible as a wit-
ness to support her application. The judge noted that
Omowole’s testimony was vague and lacking in certain de-
tails; she had also given inconsistent testimony as to when she
married her second husband (2011 versus 2013). There was
also another important discrepancy, in that Omowole had not
mentioned in her asylum application that her second husband
was abusive. That omission is significant, given the central
role that the alleged abuse plays in her request for asylum and
No. 20-2285                                                               17

withholding of removal. 9 At the same time, the judge was au-
thorized under the Immigration and Nationality Act, as
amended by the REAL ID Act, to demand evidence to corrob-
orate Omowole’s claims, and Omowole provided none. See
Krishnapillai, 563 F.3d at 618 (noting broad discretion IJ enjoys
under statute to require corroboration regardless of whether
immigrant is deemed credible); 8 U.S.C. § 1158(b)(1)(B)(ii).
Omowole contends that the demand for corroboration is un-
reasonable, because there was no marriage certificate, for ex-
ample, to document her second marriage. See
§ 1185(b)(1)(B)(ii) (only if corroborating evidence is beyond
reasonable ability of immigrant to produce is factfinder pre-
cluded from insisting on such evidence). But as the govern-
ment points out, if, as Omowole testified, some 200-300 peo-
ple (including one of her sisters) attended her wedding to Ak-
nxootu, it is reasonable to think that she ought to have been
able to obtain at least one statement from someone in attend-
ance to confirm the marriage. Likewise, one of her brothers
was present at the asylum hearing, so one would think he
might have been in a position to testify at that hearing and
speak to such matters as the circumstances of her second mar-
riage (to the extent he was aware of them as a family member),
the significance of a “bride price,” and the treatment of Nige-
rian women in Omowole’s position. Finally, we see no

9We note also that at the conclusion of the removal hearing before Judge
Vinikoor, Omowole indicated that she would be seeking to sponsor Ak-
nxootu for admission into the United States. A.R. 228. Certainly it is not
unusual or inexplicable for the victims of spousal abuse to make state-
ments that are at odds with the abuse they have suffered. But absent an
explanation, this statement is at least arguably inconsistent with the testi-
mony Omowole gave at the asylum hearing as to the abusive nature of the
marriage.
18                                                 No. 20-2285

evidence that Judge Lang gave controlling weight to Judge
Vinikoor’s adverse credibility determination, which Judge
Lang did not mention in her decision. The very fact that she
articulated a specific rationale for discrediting Omowole be-
lies that notion.
    In short, Judge Lang reasonably determined that
Omowole was not sufficiently credible and had no corrobora-
tion to establish the factual underpinning of her claims for
asylum and other relief. It is unnecessary for us to reach Judge
Lang’s alternative reasons for denying Omowole’s requests
for asylum or withholding of removal, as the adverse credi-
bility determination and the lack of corroboration doom her
claims. Neither Judge Lang nor the Board committed any dis-
cernable error.
                                III.
    The adverse credibility ﬁndings of the immigration
judges, as sustained by the Board, are central to the determi-
nations that Omowole is removable and that she is not enti-
tled to asylum or withholding of removal, and those ﬁndings
are supported by substantial evidence. We therefore DENY
Omolowe’s petition for review.